internal_revenue_service number release date index number -------------------------------------------- --------------------------------------- ----------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no -------------- telephone number ---------------------- refer reply to cc psi b03 plr-122794-14 date september legend x trust --------------------------------------------------------------------------------------------- ------------------------------ --------------------------------------------------------------------------------------------- --------------------------- shareholder ------------------ state --------- d1 d2 d3 d4 ---------------------- ------------------ ---------------------- ---------------------- dear -------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code code facts plr-122794-14 the information submitted states that x was organized under the laws of state on d1 and elected to be an s_corporation effective d1 shareholder died on d2 and on d3 his shares in x were transferred to trust during the two years between d3 and d4 trust was an eligible shareholder by reason of sec_1361 before d4 trust filed timely an election to be a qualified_subchapter_s_trust qsst however trust was not eligible to be a qsst trust was eligible to be an electing_small_business_trust esbt but did not file timely an esbt election therefore on d4 x’s s_corporation_election terminated x represents that the termination was not motivated by tax_avoidance or retroactive tax planning x further represents that x and its shareholders have filed consistently with the treatment of x as an s_corporation since d1 x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 defines an esbt sec_1361 provides that except as provided in sec_1362 an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a pcb ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee sec_1_1361-1 provides that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files plr-122794-14 its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken a so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation will be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides in relevant part that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation or was not part of a plan to terminate the election or the fact that the terminating event or circumstance took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event or circumstance tends to establish that the termination was inadvertent sec_1_1362-4 provides in part that the commissioner may require any adjustments that are appropriate in general the adjustments should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election terminated on d4 we also conclude that the circumstances resulting in the termination were inadvertent within the meaning of sec_1362 accordingly under sec_1362 x will be treated as an s_corporation from d4 and thereafter provided x’s s_corporation_election was otherwise valid and has not otherwise terminated under sec_1362 plr-122794-14 this ruling is conditioned on the trust of trust filing an esbt election effective d4 with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the esbt election except as specifically ruled above we express no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code specifically we express no opinion regarding x’s eligibility to be an s_corporation this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative sincerely brad poston senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
